DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 02/23/2021. Claims 1-7 are pending for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a first es estimation  unit configured to estimate a degradation state of the secondary battery.
a second estimation unit configured to estimate the degradation state of the secondary battery by a method different from that of the first estimation unit
 in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations:
a first es estimation  unit configured to estimate a degradation state of the secondary battery.
a second estimation unit configured to estimate the degradation state of the secondary battery by a method different from that of the first estimation unit,
 in claim 1, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is silent in regard to the structure of the first and second estimation unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-5 are also rejected in view of their dependency to claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 & 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakibara et al. (US 2005/0017686).

Regarding claim 1: Sakakibara disclose an electric vehicle running by driving a motor by electric power of a secondary battery, comprising: 
a first es estimation unit configured to estimate a degradation state of the secondary battery (Fig. 10: internal resistance method, ¶0184); 
a second estimation unit configured to estimate the degradation state of the secondary battery by a method different from that of the first estimation unit (Fig. 11: capacity method, ¶0199); 
a display unit configured to display estimation results by the first and second estimation units (Fig. 19, item 326); and 
a display control unit configured to control display of the display unit, the display control unit switching between and displaying the estimation result by the first estimation unit and the estimation result by the second estimation unit on the display unit (¶0236).
In regards to the preamble “an electric vehicle running by driving a motor by electric power of a secondary battery” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).

Regarding claim 2: Sakakibara disclose the electric vehicle according to claim 1, wherein the display control unit switches and displays on the display unit a display of a number of digits of the estimation result by an operation of a driver (Fig. 19, item 379, ¶0269).

Regarding claim 5: Sakakibara disclose the electric vehicle according to claim 1, wherein a selection result by switching the display by the operation of the driver is notified to a server via wireless communication.(¶0169, ¶0217)

Regarding claim 6: Sakakibara disclose a display method of an electric vehicle running by driving a motor by electric power of a secondary battery, comprising: 
estimating a degradation state of the secondary battery by different methods (Fig. 10: internal resistance method, ¶0184 and Fig. 11: capacity method, ¶0199); and
 switching between and displaying estimated values estimated by the different methods (¶0236).
In regards to the preamble “an electric vehicle running by driving a motor by electric power of a secondary battery” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).

Regarding claim 7: Sakakibara disclose the display method according to claim 6, wherein the switching between and displaying the estimated values estimated by the different methods is executed by an operation of a driver. (Fig. 19, item 379, ¶0269).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. (US 2005/0017686).

Regarding claim 3: Sakakibara disclose the electric vehicle according to claim 1, but does not explicitly disclose wherein the display control unit switches and displays on the display unit a display of an explanatory text of the estimation result by an operation of a driver. However, it does disclose in a different embodiment, wherein the display control unit switches and displays on the display unit a display of an explanatory text of the estimation result by an operation of a driver.  (Fig. 14, item 172, ¶0187).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the display control unit switches and displays on the display unit a display of an explanatory text of the estimation result by an operation of a driver as disclose by Sakakibara in one embodiment to the other embodiment. The motivation is to provide more comprehensive information to the user and hence make better and quicker decision.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. (US 2005/0017686) in view of Murochi et al. (US 2011/0004428).

Regarding claim 4: Sakakibara disclose the electric vehicle according to claim 1, but does not explicitly disclose wherein the display control unit switches and displays on the display unit a display of accuracy of the estimation result by an operation of a driver.
In analogous art regarding battery display systems, Murochi disclose wherein the display control unit switches and displays on the display unit a display of accuracy of the estimation result by an operation of a driver.(¶0053).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the display control unit switches and displays on the display unit a display of accuracy of the estimation result by an operation of a driver, as disclose by Murochi, to the system of  Sakakibara. The motivation is to have more/less confidence on the battery readings/diagnostic.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689